Scott, J.:
This is an appeal by Frederic Grant, the temporary administrator of James Grant, deceased, from an order of the surrogate punishing him as for a contempt for his failure to pay costs awarded to a special guardian, and to certain other parties who appeared as objectors to an account filed by appellant. It clearly appears that appellant has no funds of the estate in his hands wherewith to pay the costs, and the proceeding which culminated in the order appealed from was in effect one to compel him to pay such costs personally. It was held in Matter of Humfreville (154 N. Y. 115) that the surrogate had no authority to enforce the payment of costs by contempt proceedings. The order appealed from mu'st, therefore, be reversed, with ten dollars costs and disbursements, and the motion to punish the appellant for contempt denied.
Ingraham, McLaughlin, Clarke and Houghton, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied.